Citation Nr: 0834277	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-04 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as due to herbicide exposure.  

2.  Entitlement to service connection for coronary artery 
disease (CAD), to include as due to herbicide exposure or 
secondary to Type II diabetes mellitus.  

3.  Entitlement to service connection for diabetic 
retinopathy, to include as due to herbicide exposure or 
secondary to Type II diabetes mellitus.  

4.  Entitlement to service connection for diabetic 
neuropathy, to include as due to herbicide exposure or 
secondary to Type II diabetes mellitus.  

5.  Entitlement to service connection for a chronic kidney 
condition, to include as due to herbicide exposure or 
secondary to Type II diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
RO.  

The Board notes that while the original VA Form 9, Appeal to 
the Board, is not on file, communications in the record 
clearly indicate it was received in January 2007, within the 
appropriate time period.  As such, the Board finds that the 
appeals were timely filed.  38 C.F.R. § 20.302(b).  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The veteran is not shown to have performed active service 
in the Republic of Vietnam.  

3.  The veteran is shown to have served in Korea during the 
Vietnam era, but he was not a member of a unit identified as 
having performed active duty in demilitarized zone (DMZ).  

4.  The veteran is not shown to have manifested complaints or 
findings referable to diabetes mellitus or CAD, retinopathy, 
neuropathy or kidney disease in service or for many years 
thereafter.  

5.  The currently demonstrated Type II diabetes mellitus, 
CAD, diabetic retinopathy, diabetic neuropathy and kidney 
disease are not shown to be due to the exposure to herbicides 
such as Agent Orange or other event or incident of the 
veteran's period of active service.  

6.  Neither diabetes mellitus, CAD, retinopathy, neuropathy 
nor kidney disease is shown to have been caused or aggravated 
by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by type II diabetes 
mellitus is not due to disease or injury that was incurred in 
or aggravated by active; nor may it be presumed to have been 
due to herbicide exposure; nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

2.  The veteran's disability manifested by CAD is not due 
disease or injury that was incurred in or aggravated by 
active service; nor may it be presumed to have been due to 
herbicide exposure; nor may it be presumed to have been 
incurred in service; nor is it proximately due to or the 
result of  service-connected disability.  38 U.S.C.A. §§ 
1110, 1111, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007).  

3.  The veteran's disability manifested by diabetic 
retinopathy is not due to disease or injury that was incurred 
in or aggravated by active service; nor may it be presumed to 
have been due to herbicide exposure; nor may it be presumed 
to have been incurred in service; nor is it proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).  

4.  The veteran's disability manifested by diabetic 
neuropathy is not due disease or injury the was incurred in 
or aggravated by active service; nor may it presumed to have 
been due to herbicide exposure; nor may any be presumed to 
have been incurred in service; nor is any proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

5.  The veteran's kidney disability is not due to disease or 
injury that was incurred in or aggravated by active service; 
nor may any be presumed to be due to herbicide exposure; nor 
may any be presumed to have been incurred therein; nor is any 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  

A VCAA letter was issued in July 2003, prior to the decision 
on appeal.  The veteran was notified of: the information or 
evidence necessary to substantiate the claims; the necessary 
information or evidence, if any, the claimant was to provide; 
and the necessary information or evidence, if any, the VA 
will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in the 
December 2006 statement of the case (SOC).  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service personnel records and post-
service VA and private treatment records.  

The Board notes the veteran's claims folder has been rebuilt.  
The veteran's service medical records have not been 
associated with the claims folder and are not available.  The 
RO made multiple attempts to obtain the veteran's service 
medical records, to no avail, from sources to include the 
National Personnel Records Center (NPRC), the West Huntington 
RO, the VA Medical Center in Leavenworth, Kentucky, and the 
veteran himself.  The RO made a formal finding of 
unavailability of the veteran's service medical records in 
November 2006.  Any further attempts to obtain these records 
would be futile.  38 C.F.R. § 3.159(c)(2).  

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular renal 
disease becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  


Analysis

At the outset, the Board notes that veteran's service medical 
records are not on file. The United States Court of Appeals 
for Veteran's Claims (Court) has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran asserts that he is entitled to service connection 
for Type II diabetes mellitus, CAD, diabetic retinopathy, 
diabetic neuropathy, and a chronic kidney condition.  

Specifically, he asserts that the Type II diabetes mellitus 
is the result of exposure to herbicides during his service in 
Korea.  His CAD, diabetic retinopathy, diabetic neuropathy, 
and a chronic kidney condition are claimed to be the result 
of exposure to herbicides and/or secondary to the Type II 
diabetes mellitus.  

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims and 
the appeal as to these issues will be denied.  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f).  

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

The veteran's DD-214 indicates that he entered service in 
October 1967 and was discharged in August 1970.  He did not 
serve in the Republic of Vietnam but in Korea from April 1968 
to May 1969.  

As proof of his claimed herbicide exposure, the veteran 
maintains that he served in the DMZ while stationed in Korea.  
Specifically, he asserts that he drove a truck in the DMZ 
loading and unloading supplies and received hazardous pay, 
which establishes his presence in the DMZ.  

The RO attempted to obtain payroll records from Defense 
Finance and Accounting Service (DFAS) in order to establish 
receipt of hazardous pay while stationed in Korea.  DFAS 
indicated in November 2006 that records prior to December 
1971 were no longer available and thus, payments could not be 
determined.  The RO made a formal finding of unavailability 
of these records in December 2006.  

In September 2003, the NPRC confirmed that the veteran had no 
herbicide exposure.  The veteran has submitted no other 
evidence to support his claims.   Additionally, the Army 
Joint Services Records Research Center (JSRRC), formerly the 
United Sates Armed Forces Center for Research of Unit Records 
(USASCRUR), indicated in March 2004, that the veteran's unit, 
2nd Supply and Transport Battalion was 6.02 miles away from 
the DMZ.  

The Headquarters Company and 2nd Battalion of the 2nd Supply 
and Transport Company, the units in which the veteran served, 
are not amongst the specific units identified as having 
served along areas in the DMZ in Korea.  Therefore, he may 
not be presumed to have been exposed during his period of 
service to an herbicide agent.  38 U.S.C.A. § 1116(f).  

Thus, the Board shall proceed with determining service 
connection on a direct causation basis.  Notwithstanding the 
aforementioned provisions relating to presumptive service 
connection, a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

There is no evidence that the veteran was diagnosed with Type 
II diabetes mellitus, diabetic retinopathy, diabetic 
neuropathy, CAD, or a chronic kidney condition during his 
active military service.  

The veteran was first diagnosed with diabetes mellitus in 
1989, some 29 years after his discharge from active duty 
service.  Thereafter, the veteran was diagnosed with diabetic 
retinopathy in approximately 1999, CAD in 2001, and a chronic 
kidney condition, to include renal insufficiency and diabetic 
nephropathy in 2001.  The first record of treatment for 
diabetic neuropathy is in 2003.  

This lengthy period without treatment (between separation 
from service in 1970 and the first diagnosis of Type II 
diabetes mellitus in 1989, with resulting diagnoses between 
1999 and 2003 as delineated above) weighs heavily against the 
claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  

The Board notes that no medical professional has provided any 
opinion linking the diagnosed Type II diabetes mellitus, 
diabetic retinopathy, diabetic neuropathy, CAD, or a chronic 
kidney condition, to any aspect of his period of service.  

A VA medical examination or medical is not necessary to 
decide the claims.  
38 C.F.R. § 3.159(c)(4)(i).  The claims file does not 
establish that the veteran suffered an event, injury, or 
disease in service or that the claimed disabilities or 
symptoms may be associated with such.  Id; Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

As the Board has not found that service connection is 
warranted for Type II diabetes mellitus it follows that 
service connection is not warranted on a secondary basis for 
diabetic retinopathy, diabetic neuropathy, CAD, or a chronic 
kidney condition.  38 C.F.R. § 3.310.  

Though the veteran contends that Type II diabetes mellitus, 
diabetic retinopathy, diabetic neuropathy, CAD, and a chronic 
kidney condition, are related to his military service, to 
include exposure to Agent Orange and/or secondary to diabetes 
mellitus, there is no medical evidence on file supporting his 
lay assertions and his statements do not constitute competent 
evidence of a medical nexus.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Thus, the preponderance of the 
evidence is against the claims, and the appeals must 
therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for Type II diabetes mellitus, to include 
as due to herbicide exposure, is denied.  

Service connection for CAD, to include as due to herbicide 
exposure or secondary to Type II diabetes mellitus, is 
denied.  

Service connection for diabetic retinopathy, to include as 
due to herbicide exposure or secondary to Type II diabetes 
mellitus, is denied.  

Service connection for diabetic neuropathy, to include as due 
to herbicide exposure or secondary to Type II diabetes 
mellitus, is denied.  

Service connection for a chronic kidney condition, to include 
as due to herbicide exposure or secondary to Type II diabetes 
mellitus, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


